Citation Nr: 0001215	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-40 929	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION


The veteran had active military service from June 1966 to 
June 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
by the RO which granted service connection for PTSD and 
assigned a 30 percent rating.  The veteran appeals for a 
higher rating.

In February 1998, the RO assigned a higher rating of 50 
percent for PTSD.  The veteran has not indicated he is 
satisfied with this rating.  Thus, the claim is still before 
the Board.  AB v. Brown, 6 Vet.App. 35 (1993).

In July 1998, the Board remanded the claim to the RO for 
further development.


FINDINGS OF FACT

1.  The veteran's PTSD results in severe social and 
industrial impairment.

2.  The veteran's PTSD results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
various symptoms.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Code 9411 
(1996); 38 C.F.R. § 4.130, Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Marine Corps 
from June 1966 to June 1971, including a period of service in 
Vietnam.  He was awarded the Combat Action Ribbon as well as 
other decorations for service in Vietnam.

In February 1990, the veteran was admitted to the hospital 
due to alcohol dependence.

In November 1994, he veteran filed a claim of service 
connection for PTSD.

Outpatient treatment reports from 1994 to 1995 show that he 
was unemployed since September 1994.  Treatment reports show 
he complained of increased irritability, insomnia and 
anxiety.  He complained of being depressed and having a short 
temper.  On occasion, his motivation was slightly up and his 
anger was under better control.  He was prescribed Prozac.

During a January 1995 VA social survey, the veteran reported 
many of the life-threatening events he encountered in 
Vietnam.  He stated that he first noted he had changed when 
he was at a bar and got into a fight with a stranger over 
politics.  With respect to his social history, the veteran 
stated he continued to maintain contact with his extended 
family and that he saw old classmates when he attended class 
reunions.  The veteran reported marrying in 1969.  He 
reported the marriage lasted 7 years.  He again married in 
1978 and that marriage lasted 1 1/2 years.  In 1982 he married 
and such marriage lasted 4 years.  He related he was 
currently living with a woman he had known for 16 years.  The 
veteran reported he earned a four year accounting degree in 
three years.  He stated he previously worked for a bank but 
did not like working behind a desk.  He reported working in 
automobile repair services and that he had worked regularly 
up to this past summer.  He stated he was currently 
unemployed and had not been successful in finding work.  He 
related he had not made any real friends since being in the 
service and that he had only acquaintances.  He admitted to 
having a short fuse.  He stated he was a loner and was not 
friendly.  He reported he had been told that it was stressful 
being around him.  He reported being treated for heavy 
drinking in 1990 and being told he had PTSD.

The veteran complained of having bad dreams regarding his 
Vietnam experiences.  He stated that he often thought about 
Vietnam and that certain events brought back memories of 
combat.  He stated he had trouble getting to sleep and 
staying asleep.  He reported being easily startled.  The 
social worker stated it would seem the veteran's combat 
experiences had negatively impacted him socially, 
industrially, and emotionally and that such experiences were 
still negatively impacting him.

A January 1995 VA psychiatric examination report reveals the 
veteran attended individual PTSD counseling on a weekly basis 
at a VA outpatient clinic.  He gave a history of heavy 
alcohol intake since coming back from the service.  He stated 
that in 1989 or 1990 he participated in an inpatient alcohol 
program and that his heavy alcohol intake stopped.  He stated 
that while in the alcohol inpatient program, he was told he 
was suffering from PTSD.  He stated he did not seek treatment 
until several months ago.  He indicated he no longer drank 
whiskey but admitted to daily drinking of 2-6 beers.  He 
reported having a 4 year college education and that his 
degree was in accounting.  He stated that after coming back 
from service, he worked in a bank for three years as a bank 
examiner.  He stated he could not tolerate being in a closed 
office all day.  After the banking job, he worked on a 
contract for Xerox for 2-3 years.  He had more mobility in 
that job since it involved visiting customers.  He stated he 
next worked for Bausch & Lomb where he worked for 3 to 4 
years but was laid off when his job was phased out.  He than 
accepted a position as a car salesman which he did for 6 1/2 
years.  He claimed he had problems with his supervisor and he 
was let go.  He stated that since then had had odd jobs below 
his educational level.  He said he had been unemployed since 
September 1994.  He currently spent most of the time at home 
with his live-in girlfriend.  He reported the relationship 
was not going well.

The veteran complained of intrusive and recurrent thoughts 
about his experiences in Vietnam.  He reported nightmares 
about being shelled and not being able to get out of the 
situations.  He stated he would wake up sweating.  He stated 
he would become short of breath, anxious, and disoriented for 
a few seconds.  He reported being hypervigilant and on guard 
all the time.  He was constantly scanning and checking his 
environment.  He stated that when he used to go camping, he 
would check the area thoroughly before choosing a spot.  He 
claimed he suffered from insomnia.  He reported having 
flashbacks that could be precipitated by any noise resembling 
gunfire or the sound of helicopters.  He experienced numbing 
of feelings and loss of interest.  He reported he did not 
hunt or go camping anymore.  He reported an exaggerated 
startled response.  He claimed he had episodes of anger, 
irritability and rage.  He stated he could not get close to 
people and did not like to be around people.

The examiner stated that veteran appeared tense and anxious 
throughout the interview.  He noted the veteran moved 
restlessly in his chair and that he was hypervigilant.  
Examination revealed he was coherent and relevant.  His mood 
was anxious and his affect was constricted.  No thought 
disorder was present.  Cognitive functioning appeared to 
average.  PTSD was diagnosed.  

An April 1995 psychiatric outpatient treatment report reveals 
that mental status examination revealed the veteran was 
cooperative and slightly restless.  He had fair eye contact 
and his speech was coherent and organized.  His judgment and 
insight were good.  He was not delusional.  PTSD and alcohol 
abuse were diagnosed.  

During hospitalization from April to May 1995, the veteran 
complained of having difficulty dealing with anger and 
maintaining employment since his return from Vietnam.  He 
stated he had difficulty getting close to people.  He claimed 
he was hypervigilant and his mind processed information 
rapidly.  He reported having war related nightmares and 
flashbacks.  He stated he was anxious and at times was 
depressed.  With respect to his social history, the veteran 
reported he had been married 3 times and that he had 3 
children.  He stated he had known his girlfriend for 4 years 
and that they had lived together for the past 2 years.  He 
reported heavily drinking alcohol but that he quit using 
alcohol a few weeks ago.  

Mental status examination upon hospital entry revealed the 
veteran was fully alert and cooperative.  There was no 
obvious motor restlessness.  His speech was spontaneous.  He 
was "nervous but eager".  There were no obvious depressive 
problems.  He denied any suicidal or homicidal ideations.  He 
was oriented to self, others, place and time.  There were no 
signs of psychoses or mania.  His concentration was fair and 
his memory was good.  He had an excellent fund of general 
information.  His judgment and insight were good.  The 
diagnosis was chronic severe PTSD and alcohol abuse by 
history.

In May 1995, the veteran was referred for a personality 
assessment by the PTSD clinic.  The evaluation revealed he 
was severely depressed, agitated, and ruminative.  Testing 
suggested a high level of psychological distress and anxiety.  
The psychologist stated additional diagnostic impressions 
included dysthymia.  The observed symptoms included depressed 
mood for most of the day, poor concentration and insomnia.

In August 1995, the RO granted service connection for PTSD, 
assigning a 30 percent rating.  The veteran appealed for a 
higher rating.

A VA psychiatric hospital summary covering the period of 
October 1995 to December 1995 reveals that the veteran 
reported he had increased PTSD symptoms for which he 
medicated himself with alcohol and episodic cannabis.  During 
hospitalization, he reported he lived with his girlfriend and 
her two children.  He stated he had a positive relationships 
with her children as well as with his two children.  Mental 
status examination performed at the time of admission showed 
the veteran's speech characteristics were angry and 
demonstrated poor articulation.  His mood was restless and 
his affect was constricted but was appropriate for content.  
There was no overt evidence of delusional or hallucinatory 
processing.  His intellectual abilities and abstract thinking 
abilities were estimated to be in the average range and he 
was oriented in 3 spheres.  His memory functioning appeared 
intact and he demonstrated poor insight and judgment into his 
problems.  He denied any evidence of suicidal or homicidal 
ideation and was not judged to be a threat or a danger to 
himself or others.  

During hospitalized, the veteran was referred to a substance 
abuse treatment program.  It was reported he was an 
unemployed with a history of multiple substance abuse 
involving alcohol and cannabis.  The psychiatrist reported 
that alcoholism had impacted negatively in relationships and 
with employment, as well as caused an increased in his PTSD 
symptoms.  During hospitalization, he continued his 
individual and group psychotherapy for PTSD.  The discharge 
diagnoses were chronic and severe alcohol dependence, 
episodic cannabis abuse, and PTSD.  Axis V revealed a Global 
Assessment of Functioning (GAF) score of 70.

A December 1995 substance abuse intake interview from a VA 
social worker revealed the veteran lived with his girlfriend 
and that they had a meaningful and satisfying relationship.  
The veteran stated he spent most of his day at home doing 
chores and was currently very busy getting ready for the 
holidays.  He stated he planned on going back to school to 
become a paralegal and to study computers.  Mental status 
examination revealed he had good personal hygiene.  He seemed 
very calm and relaxed.  He seemed to have a mixture of 
pessimism and optimism about his life.  He was cooperative 
and friendly.  He was able to engage in conversation and 
maintain eye contact.  He had a congruent affect.  He was 
able to express his thoughts and feelings very well.  He had 
high intelligence.  He was capable of abstract thought.  He 
was oriented times 3.  His long and short-term memory was 
good.  He had improved insight and judgment.  He also had an 
improved ability to plan.  He had no thoughts of homicide or 
suicide.  

A December 1995 mental health intake report reveals the 
veteran had a history of substance abuse for which he 
received treatment.  He also was treated for PTSD.  He 
reported being married 3 times and that he was currently in a 
close relationship with a woman.  He reported his 
relationship with his girlfriend had improved since he 
stopped drinking.  He stated he experienced moderate combat 
in Vietnam where he served in intelligence for the Marines.  
The diagnoses were alcohol dependence and PTSD.

In April 1996, the veteran was hospitalized at a VA facility 
for approximately two weeks with complaints of increased PTSD 
symptoms.  He listed a few physical problems he was having 
which were considered a stressor.  Mental status examination 
at time of admission showed the veteran had no obvious motor 
restlessness.  His speech was spontaneous.  He did not appear 
to be suffering from major depression.  He denied suicidal or 
homicidal thoughts.  He was oriented to self, others, place 
and time.  His concentration, intellectual ability, capacity 
for abstract thinking all appeared adequate, as did his 
remote recent and immediate memory.  He had a good general 
grasp and recollection of things.  His insight and judgment 
were both good.  The discharge diagnoses were chronic severe 
PTSD and alcohol abuse.  

Reports from 1996 show the veteran participated in 
individual, group and family counseling.  During these 
sessions, he discussed the experiences he had in Vietnam and 
the problems he was currently having.  At times, he 
complained of having problems in his relationship with his 
girlfriend and her children.  On occasion, he also complained 
of having flashbacks, anxiety with panic attacks, anger, 
irritability, and hypervigilance.  In October 1996, he 
enrolled in school.  He reported doing well in school.  
During 1996 he also received treatment due to alcohol 
dependency.

In an October 1996 letter, the veteran wrote that his PTSD 
had a significant impact of his health, social relationships, 
relationship with his family, and employment.  He stated that 
in terms of the degree of severity of social and industrial 
impairment, he had been married and divorced three times.  He 
stated he had limited contact with his family of origin.  He 
reported that he had been unable to obtain or sustain 
employment since 1994.  He related that there were periods of 
unemployment prior to 1994.  He stated that such difficulties 
warranted an increased rating.

A June 1997 VA psychiatric examination noted the veteran's 
prior psychiatric hospitalizations.  The examiner reported 
the veteran participated in PTSD individual and group 
counseling.  The veteran reported he was presently employed 
in a work vocational rehabilitation program and attended 
Bryant and Stratton, taking courses in a paralegal training 
program.  He stated he had been employed in a work vocational 
rehabilitation program for the last three years but did not 
see himself functioning at work at the present time.  The 
veteran stated in spite of taking high dosages of Prozac and 
other psychotropic medications, he continued to experience 
sleep problems.  He stated his sleep was interrupted by 
frequent dreams and nightmares about Vietnam.  He stated that 
following nightmares, he would wake up feeling disoriented 
for a while.  He reported he was hypervigilent and unable to 
relax.  He stated he got flashbacks triggered by noises, 
firing of guns, and woods greenery.  He stated he was easily 
agitated, irritable and depressed.  He stated he had no 
social life and he isolated himself in the basement.  He 
claimed he had panic attacks and would only go the grocery 
store when it was not crowded.  He claimed he felt he did not 
fit into society.  He stated he found it very difficult to 
adjust to civilian life.  He reported he got intrusive 
thoughts about Vietnam quite frequently and was unable to get 
it out of his mind.

Mental status examination revealed the veteran was quite 
anxious and depressed during the interview. He was fidgety.  
He startled easily.  He was hypervigilent and was scanning 
the environment.  His mood was anxious and labile.  He 
admitted to feelings of depression with suicidal ideations, 
but denied any plans.  He continued to experience frequent 
dreams and nightmares and flashbacks about Vietnam as well as 
intrusive thoughts about Vietnam.  He denied any delusions or 
hallucinations.  He was oriented in all three spheres.  His 
attention and concentration were poor.  His insight and 
judgment were fair.  The diagnoses were chronic severe PTSD, 
and alcohol abuse in full remission since October 1995.  The 
current GAF score was 48.  

The examiner stated the veteran continued to suffer from 
severe PTSD characterized by frequent nightmares and 
flashbacks about Vietnam, insomnia, intrusive thoughts about 
Vietnam, social isolation, feelings of alienation from 
society, difficulty with trusting people, and difficulty with 
interpersonal relationships.  In spite of intensity of 
treatment, his condition had not gotten much better and his 
socioeconomic functioning was severely compromised due to 
severe PTSD.  

Outpatient treatment reports from 1997 to 1998 show the 
veteran continued to received group, individual and family 
counseling.  The records refer to his relationship with his 
girlfriend and note his taking classes interfered with their 
relationship.  Reports during this time show the veteran 
complained of having dreams regarding Vietnam. 

In a February 1998 rating decision, the RO granted a higher 
rating of 50 percent for PTSD.

A VA hospital summary covering the period of May 1998 to June 
1998 reveals the veteran lived with his girlfriend for the 
past five years.  He last worked four years ago as a 
production control manager.  He complained of anxiety, anger, 
confusion, frustration, sense of worthlessness, 
hypervigilence, and severe problems in his relationship with 
is girlfriend due to these problems.  The veteran reported he 
had not used drugs or alcohol since 1995.  Mental status 
examination on admission revealed the veteran appeared 
restless and anxious.  He had no suicidal or homicidal plans, 
and no psychosis or signs of dementia.  The psychiatrist 
stated that during the admission, although the veteran 
learned about the symptoms of PTSD and how to cope with them, 
his GAF remained the same on admission as on discharge; the 
GAF score was 35.  The discharge diagnosis was PTSD.

In a February 1999 VA psychiatric examination report, the 
examiner stated the evaluation was based upon review of the 
veteran's treatment file, claims file, telephone interview 
with veteran's significant other, and a personal interview 
with the veteran.  The examiner stated the veteran was last 
examined in June 1997.  He reported that several events had 
occurred since that time.  In March 1998, the veteran 
completed a two year degree at Bryant and Stratton as a 
paralegal.  He totally threw himself into school over that 
time period, often neglecting family responsibilities as he 
strove to excel in his school work.  He ended up doing very 
well in school.  The veteran reported that since graduation 
he had worked a total of about seven weeks all on a contract 
basis with various firms.  He last worked around the New 
Year.  He stated that most of the jobs had been on the fringe 
of paralegal work where he functioned more or less as a 
glorified clerk.  He had gone through a number of different 
agencies trying to find work, and he said they seem to back 
off of him.  He stated he was not able to get work.  He 
stated that it could possible be his age or some kind of an 
attitude he projected but the jobs were not coming and he was 
growing more and more frustrated and angry.

His partner of 5 years sees his job situation differently.  
She sees the veteran as being a procrastinator, a man with 
low self esteem and a fear of rejection.  She stated that he 
wanted to work very bad but kept putting it in other people 
hands instead of putting on a suit and knocking on doors 
trying to find work for himself.  She stated he sat around 
the house procrastinating and letting his personal care go.  

The veteran reported the relationship with his girlfriend 
continued to deteriorate.  He stated he had high hopes that 
once school was completed he would emotionally reattach to 
the family, get work, and ease their financial circumstances.  
He stated he barked at his girlfriend children.  He indicated 
he was a workaholic while completing his degree at Bryant and 
Stratton.  He reported currently taking medication due to 
PTSD.

Mental status examination revealed his speech was relevant 
and coherent.  He was cooperative in manner.  He was 
agitated.  He could not sit still.  There was no evidence of 
obsessions, compulsions, or phobias.  He had no 
hallucinations or delusions.  He admitted to seven or eight 
bad nightmares a month.  He stated he tried to control 
intrusive thoughts by becoming a "news junkie."  He stated 
he had occasional flashbacks.  He was easily irritated.  His 
attention and concentration were all or nothing.  He was 
significantly depressed.  His sleep was disturbed.  Sometimes 
he lefts his personal hygiene go for a few days at a time.  
He was angry a lot.  He got little pleasure from any 
activities in which he engaged.  He was oriented in all 
spheres.  His memory was within normal limits.  His insight 
and judgment were rather poor.  He was poor at assessing his 
limitations, his behaviors and their impact on himself and 
others.  The examiner diagnosed chronic severe PTSD and 
recurrent major depression, secondary to PTSD.  The examiner 
stated the veteran suffered from severe and chronic PTSD 
which seemed to have exacerbated significantly over the past 
couple of years.  The examiner also stated the veteran's 
social and industrial impairment was severe.  The GAF score 
was 41.

II.  Analysis

The veteran's claim for a rating in excess of 50 percent for 
his service-connected PTSD is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
Under 38 C.F.R. § 4.132, Code 9411 (effective prior to 
November 7, 1996), PTSD is rated 50 percent when the ability 
to maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and there are 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that the criteria in 38 C.F.R. § 4.132 for a 100 
percent rating are each independent bases for granting a 100 
percent rating).

On November 7, 1996, the rating criteria for mental disorders 
were revised and are now found in 38 C.F.R. § 4.130, 
including Code 9411 for PTSD.  The revised criteria provide 
that a 50 percent rating is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

As the veteran's claim was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, either 
the prior or current rating criteria may apply, whichever are 
most favorable to the veteran.

As a preliminary matter, the Board notes that alcohol/drug 
abuse may not be service connected for compensation purposes, 
on either a direct or secondary basis, and impairment from 
alcohol abuse may not be considered in support of an 
increased compensation rating for service-connected PTSD. 
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.301, 4.14; VAOGCPREC 
2-97 and 2-98.

A review of the voluminous medical records from 1994 to 1999 
show the veteran has received extensive treatment due to his 
service-connected PTSD.  He complains that his service-
connected PTSD interfere with his ability to socialize with 
others and negatively impacts his ability to work. 

With respect to his social adaptability, the record shows 
that although the veteran claims he had not made any real 
friends, yet the evidence suggests a number of social 
contacts.  He has been living with his girlfriend for several 
years.  In 1995, he stated he continued to maintain contact 
with his extended family and that he saw old classmates when 
he attended class reunions.  In 1995, he reported having a 
positive relationship with his girlfriend and with her 
children.  He described his relationship with his girlfriend 
as meaningful and satisfying.  He stated that his 
relationship with his girlfriend had improved since he 
stopped drinking.  In 1996, he began complaining of having 
problems with his relationship with his girlfriend and with 
her children.  On VA examination in 1997, he reported he had 
no social life and that he isolated himself in the basement.  
The examiner stated that the veteran had severe PTSD which 
was characterized by frequent nightmares, and flashbacks 
about Vietnam, insomnia, intrusive thoughts about Vietnam, 
social isolation, feelings of alienation from society, 
difficulty with trusting people and difficulty with 
interpersonal relationships.  The examiner stated that the 
veteran's socioeconomic functioning was severely compromised 
due to severe PTSD.  Reports in 1997 and 1998 show that the 
veteran and his girlfriend received couples counseling due to 
relationship problems.  In 1999, a VA psychiatrist stated the 
veteran's social adaptability was severely impaired.

With respect to industrial adaptability, the Board again 
notes that since Vietnam, the veteran earned a 4 year college 
degree in accounting.  He has worked for a bank for a few 
years.  He did contract work for Xerox for a few years.  He 
worked for Bausch & Lomb for a few years.  He worked in 
automobile repair services.  He stated he worked as a car 
salesman for 6 1/2 years.  He claimed he had problems with his 
supervisor and he was let go.  He stated that since that time 
he had had odd jobs which were below his educational level.  
On a 1995 VA examination, he reported being unemployed since 
September 1994.  In 1996, the veteran enrolled in paralegal 
school.  He worked hard in the program and did well.  On 1997 
VA psychiatric examination, the veteran stated he was 
employed in a work vocational rehabilitation program for the 
last three years.  The examiner stated that the veteran's 
socioeconomic functioning was severely compromised due to 
severe PTSD.  The examiner assigned a GAF score of 48, which 
reflects serious symptoms or serious impairment of social, 
occupational, or school functioning.

From May to June 1998, the veteran was hospitalized due to 
PTSD symptoms.  He stated he last worked 4 years ago as a 
production manager.  The GAF score on admission and on 
discharge was 35.  On February 1999 VA examination, the 
veteran reported that after graduating from paralegal school 
in March 1998, he had worked approximately 7 weeks on a 
contract basis with various firms.  He stated he last worked 
around the New Year.  He stated that most of the jobs had 
been on the fringe of paralegal work where he functioned more 
or less as a glorified clerk.  He stated that he had gone 
through a number of different agencies trying to find work 
but was unsuccessful.  He stated he was not able to find 
full-time employment.  Diagnoses included PTSD and major 
depression, and the GAF score was 41.

Considering the old rating criteria, and resolving reasonable 
doubt in favor of the veteran (38 U.S.C.A. § 5107(b)), the 
Board finds that the evidence as a whole demonstrates severe 
social and industrial impairment from service-connected PTSD, 
and such supports an increased rating to 70 percent under the 
old rating criteria. 38 C.F.R. § 4. 132, Code 9411 (1996).  
With regard to the new rating criteria, it is noted that 
mental status examinations have usually shown the veteran to 
be alert and oriented.  His long and short term memory has 
been good.  His speech has usually been coherent, 
spontaneous, and organized.  Only at times has he appeared 
anxious and depressed.  On occasion he has had poor 
concentration and attention.  While the clinical findings 
are, arguably, not suggestive of a 70 percent under the new 
criteria, there is other evidence on file which is supportive 
and suggests PTSD results in deficiencies in most areas, 
including work and family relations.  Consequently, the Board 
concludes that an increased rating, to 70 percent rating, is 
also warranted under the new criteria.  38 U.S.C.A. § 
5107(b).

The next question is whether the veteran meets the criteria 
for a 100 percent rating under either the old or new 
criteria.  As to the old criteria, the evidence shows that 
while the veteran claims he does not socialize well with 
others, he is in a long-term relationship with his girlfriend 
and her children.  His social skills were sufficient to 
complete a paralegal program and to work with others on a 
contract basis as a paralegal.  The veteran does not have 
virtual isolation in the community due to PTSD.  There is no 
evidence of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Moreover, demonstrable inability to obtain 
or retain employment, due to service-connected PTSD, is not 
shown.  The medical records do not describe mental symptoms 
of a magnitude to preclude gainful employment.  The 
requirements for a 100 percent rating under the old rating 
criteria are not met.  38 C.F.R. § 4.132, Code 9411 (1996).  
As for the new criteria, the evidence fails to show the 
veteran has the typical symptoms listed for a 100 percent 
rating, nor does the evidence otherwise show total 
occupational and social impairment from the service-connected 
PTSD.  Thus, the requirements for a 100 percent rating under 
the new criteria are not met. 38 C.F.R. § 4.130, Code 9411 
(1999).

In sum, the Board finds that the veteran is entitled to a 
higher rating of 70 percent for his PTSD.  The preponderance 
of the evidence is against an even higher rating of 100 
percent for the condition; thus the benefit-of-the-doubt rule 
does not apply to that aspect of the claim, and a 100 percent 
rating is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

A higher rating, to 70 percent, for PTSD is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeal

 

